Citation Nr: 0605328	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico




THE ISSUE

Entitlement to a compensable rating for the service-connected 
hemorrhoids.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 RO decision.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in April 2004.  



FINDINGS OF FACT

The service-connected rectal disability is shown to be 
productive of a disability picture that more nearly 
approximates that of large, irreducible hemorrhoids with 
frequent recurrences; neither persistent bleeding with anemia 
nor a rectal fissure is demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating, but not higher for the service-connected hemorrhoids 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.114 including Diagnostic Code 7336 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence, which is necessary to make an 
informed decision on this issue.  Thus, the Board believes 
that all relevant evidence that is available has been 
obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a Veterans Law Judge.  

Further, by the August 2003 Statement of the Case and the 
February 2003 letter, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised, via these documents, 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the veteran was apprised of the 
provisions of VCAA regarding claims of service connection 
rather than those of the claim for increase.  

There is no need, however, to remand this case to the RO for 
a corrected VCAA letter as this claim for increase involves a 
downstream issue.  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

To the extent the action taken hereinbelow is favorable to 
the veteran, the Board finds that any defect in the VCAA 
notice in this case must be construed as being harmless.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

By way of history, in a June 1989 rating action, the RO 
granted service connection and awarded an initial 
noncompensable evaluation for hemorrhoids.  The veteran did 
not appeal the June 1989 RO decision.  

In an August 1991, the RO continued the no percent rating for 
service-connected hemorrhoids.  

In March 2003, the RO received the veteran's claim for 
increase that was denied by rating action in April 2003.  

In this case, the veteran's service-connected hemorrhoids 
have been rated as no percent disabling by the RO under the 
provisions of Diagnostic Code 7336.  38 C.F.R. § 4.114.  

A noncompensable disability rating is provided for mild or 
moderate hemorrhoids.  A 10 percent disability rating is 
warranted for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  

A 20 percent disability is called for in cases involving 
persistent bleeding and with secondary anemia with fissures.  
Id.  

The Board finds given the medical findings in this case that 
a 10 percent rating is warranted for the service-connected 
hemorrhoids in this case.  Id.  

On VA examination in March 2003, the examiner did not have 
the veteran's claims file for review.  The veteran reported 
having chronic problems with hemorrhoids with week-long 
flare-ups about three times per year manifested by rectal 
itching, pain and minimal blood loss.  

The veteran reported having good sphincter control and slight 
fecal leakage.  During a period of flare-up, the veteran used 
a rectal suppository and hydrocortisone cream.  The veteran 
noted intake of fiber tablets and Colace for hemorrhoid 
prevention.  

On examination, the veteran's abdomen was benign.  Inspection 
of the anus showed the presence of a non-thrombosed 
hemorrhoid.  

Digital-rectal examination showed good sphincter tone.  The 
stool hemoccult was negative.  The veteran showed no signs of 
anemia.  The diagnosis was that of hemorrhoids.  

In VA outpatient treatment records dated from 2002 to 2004, 
the veteran was noted to have a history of diagnosed internal 
and external hemorrhoids that had required surgical banding.  
\

It had been well documented that the veteran had been on a 
high fiber diet and used stool softener and steroid creams to 
treat his ongoing bleeding and itching from service-connected 
hemorrhoids.  

In February 2003, the veteran was noted to have history of 
hemorrhoids with mild bleeding.  In March 2004, the examiner 
noted the veteran was "significant for external 
hemorrhoids" and referred him for evaluation for surgical 
correction.  The examiner noted the veteran experienced 
intermittent hemorrhoid flare-up.  

In April 2004, the veteran testified that his hemorrhoid 
condition had worsened since the March 2003 VA examination.  
He stated that he underwent surgical banding of internal 
hemorrhoids and noted ongoing problems with his external 
hemorrhoids.  

In this case, the evidence establishes that the veteran's 
hemorrhoids are shown to be recurrent and productive of 
bleeding and to require frequent conservative treatment.  The 
hemorrhoid condition is also shown to have required recent 
surgical banding.  

Such symptomatology, in the Board's view, is reflective of a 
disability picture that more nearly approximates that of 
large, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  As such, an 
increased rating of 10 percent is for application in this 
case.   

A higher rating is not for application as the medical 
evidence does not show findings of persistent with anemia or 
a rectal fissure.  

In addition, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under Diagnostic 
Code 7332, stricture of the rectum and anus under Diagnostic 
Code 7333, prolapse of the rectum under Diagnostic Code 7334, 
or anal fistula under Diagnostic Code 7335.  



ORDER

A 10 percent rating, but not higher for the service-connected 
hemorrhoid disability is granted, subject to controlling 
regulations applicable to the payment of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


